Decree unanimously modified by striking the sum of $21,040.09 from the seventh decretal paragraph and substituting therefor the sum of $17,987.04 and, as modified, affirmed, without costs. Memorandum: The record indicates that an accounting error was made in computation of the surcharge imposed on appellant for penalties and interest charged against the estate as a result of appellant’s failure to pay estate taxes in a timely manner. Appellant paid $4,941.61 to the New York State Tax Commission from his own funds and sought to recover from the estate. Of the amount paid, $1,888.56 represented the actual amount of the unpaid tax and $3,053.05, the amount of the penalty and interest due because of the late payment. The account sheet, which the Surrogate appended to his decision, indicates that appellant was allowed a credit of $1,888.56, the amount of taxes actually paid, but was surcharged for the penalty and interest. Inasmuch as appellant had already paid that sum from his own funds, he should not have been surcharged in that amount. We have reviewed the other grounds for error alleged by appellant and find them lacking in merit. (Appeal from decree of Niagara County Surrogate’s Court, DiFlorio, S. — judicial settlement of estate.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and O’Donnell, JJ.